DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 1 and 16 have been amended.  Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of newly found reference Zhu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2018/0367288 A1), hereinafter referred to as Vrzic, in view of Laselva et al. (US 2018/0270679 A1), hereinafter referred to as Laselva, and Zhu et al. (US 2019/0268815 A1, provisional application no. 62/635,358), hereinafter referred to as Zhu.

	Regarding claim 1, Vrzic teaches a method in a network apparatus (Vrzic - Paragraph [0007], note a method at a user equipment (user plane network apparatus) for controlling packet duplication), comprising:
	receiving at least one trigger information from at least one functional entity (Vrzic - Paragraph [0078], note the UE may be configure to control the activation and deactivation of packet duplication based on Event Triggers received from the Master and Secondary gNBs, MAC Control Elements (CEs) may be used to convey the Event Triggers to the UE), wherein the trigger information comprises:
	load information, quality of service information, reliability indication information, or some combination thereof (Vrzic - Paragraph [0081], note event trigger values may be set based on Channel Quality Information (CQI) (quality of service information); Paragraph [0082], note additional event triggers can be configured, such as to indicate loading constraints; Paragraph [0122], note the decision for configuring packet duplication can be made based on the criteria which include reliability requirements of the SRBs, channel quality measurements, loading conditions, etc.; Paragraph [0221], note packet duplication, QoS flows identified by QFI); and
	determining whether redundant transmission is enabled for a quality of service flow, a protocol data unit session, or a combination thereof according to the received trigger information message (Vrzic - Paragraph [0078], note the UE may be configure to control the activation and deactivation of packet duplication based on Event Triggers received (from MAC Control Elements (CEs)); Paragraph [0220], note the UE can dynamically activate/deactivate UL packet duplication using the information contained in DL MAC CEs for packet duplication); and
	in response to determining that redundant transmission is enabled, initiating addition of at least one redundant link to a user plane of a protocol data unit (PDU) session for a user equipment (UE) (Vrzic - Paragraph [0059], note a UE may establish multiple PDU sessions with the CN (core network) where different sessions may correspond to different instances of the NG-U user plane interface; Paragraph [0221], note performing packet duplication for URLLC, two QoS flows (comprising duplicated UL data packets, see Paragraph [0230]) corresponding to the original flow and duplicate flow (redundant link) may be generated; Paragraph [0222], note URLLC PDU session, packet duplication, SMF).
	Vrzic does not teach the trigger information includes prediction information.
	In an analogous art, Laselva teaches the trigger information includes prediction information (Laselva - Paragraph [0044], note the network estimates alternative links and transmission modes predicted to meet or predicted not to meet the reliability target metric; Paragraph [0056], note variety of options for the network to signal the reliability metric to the UE, notification of a single multi-link metric expressing the reliability level reached or predicted in the future).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic in order to determine when to use packet duplication, improving transmission redundancy (Laselva - Paragraphs [0007] and [0046]).
	The combination of Vrzic and Laselva still does not teach the network apparatus comprising a session management function, a policy control function, or a combination thereof.
	In an analogous art, Zhu teaches the network apparatus comprising a session management function, a policy control function, or a combination thereof (Zhu - Paragraph [0095], provisional paragraph [0091], note the processor of the AMF/SMF (access and mobility function/session management function) entity may receive from a target base station a request for downlink bi-casting of duplicative PDUs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Zhu into the combination of Vrzic and Laselva in order to perform the PDU duplication at the SMF of Vrzic, allowing for efficient handover (Zhu - Paragraph [0015], provisional paragraph [0014]).

	Regarding claim 2, Vrzic does not teach wherein the prediction information includes reliability prediction information indicating that a user plane apparatus or a user plane link is predicted to be unreliable.
	In an analogous art, Laselva teaches wherein the prediction information includes reliability prediction information indicating that a user plane apparatus or a user plane link is predicted to be unreliable (Laselva - Paragraph [0044], note the network estimates alternative links and transmission modes predicted to meet or predicted not to meet the reliability target metric; Paragraph [0056], note variety of options for the network to signal the reliability metric to the UE, notification of a single multi-link metric expressing the reliability level reached or predicted in the future).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 4, Vrzic does not teach wherein the prediction information indicates that a protocol data unit session or quality of service flow is predicted to be unreliable.
	In an analogous art, Laselva teaches wherein the prediction information indicates that a protocol data unit session or quality of service flow is predicted to be unreliable (Laselva - Paragraph [0056], note variety of options for the network to signal the reliability metric to the UE, notification of a single multi-link metric expressing the reliability level reached or predicted in the future by the combined usage of multi-link for a certain bearer/QoS flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 5, the combination of Vrzic and Laselva, specifically Vrzic teaches wherein the load information indicates that the load on a user plane apparatus is higher than a predetermined threshold (Vrzic - Paragraph [0082], note the values of thresholds can be chosen according to any suitable criteria, additional event triggers can be configured, for example to indicate loading constraints; Paragraph [0122], note the decision for configuring packet duplication can be made based on the criteria which include loading conditions).

	Regarding claim 6, Vrzic does not teach wherein the quality of service information indicates an updated quality of service of a quality of service flow.
	In an analogous art, Laselva teaches wherein the quality of service information indicates an updated quality of service of a quality of service flow (Laselva - Paragraph [0012], note traditional QoS parameters are recognized as uplink and downlink maximum/guaranteed flow or bit rate, packet error rate, etc., QoS targets, QoS flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 7, Vrzic does not teach wherein the reliability information indication information indicates that the reliability of a service is not satisfied.
	In an analogous art, Laselva teaches wherein the reliability information indication information indicates that the reliability of a service is not satisfied (Laselva - Paragraph [0044], note reliability target is not met; Paragraph [0056], note single multi-link metric expressing the reliability level reached).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 8, the combination of Vrzic, Laselva, and Zhu, specifically Vrzic teaches wherein the method is performed at a session management apparatus (Vrzic - Paragraph [0061], note radio resource management functionality may be placed in one of the CU and DU of the gNB).

	Regarding claim 9, the combination of Vrzic, Laselva, and Zhu, specifically Vrzic teaches wherein the method is performed at a policy control apparatus (Vrzic - Paragraph [0228], note Policy Control Function (PCF) is responsible for providing QoS rules; Paragraph [0251], note policy for redundant transmission).

	Regarding claim 10, Vrzic does not teach wherein the prediction information is received from the network data analytics apparatus.
	In an analogous art, Laselva teaches wherein the prediction information is received from the network data analytics apparatus (Laselva - Paragraph [0043], note the network (specifically, the master node) tracks the UE’s data in the flow on the multi-links against the reliability metric; Paragraph [0056], note the network signals the reliability metric to the UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 12, Vrzic does not teach wherein the reliability indication information is originated from an application server.
	In an analogous art, Laselva teaches wherein the reliability indication information is originated from an application server (Laselva - Paragraph [0056], note the network (master node which controls links involved in radio communications, see Paragraphs [0041] and [0043]) signals the reliability metric to the UE in existing signaling messages, information elements, downlink data payload, etc.; Paragraph [0084], note a network node may be implemented as a server).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 13, the combination of Vrzic, Laselva, and Zhu, specifically Vrzic teaches wherein the quality of service information is received from a policy control apparatus (Vrzic - Paragraph [0228], note the Policy Control Function (PCF) is responsible for providing the QoS rules for classifying packets and mapping the duplicate flows to different QoS flows with distinct QFI).

	Regarding claim 14, the combination of Vrzic, Laselva, and Zhu, specifically Vrzic teaches the method further comprising:
	transmitting a session management policy indicating the determination to a session management apparatus (Vrzic - Paragraph [0251], note the PCF may provide the new policy to the SMF (session management function) to add another UPF for redundant transmission).

	Regarding claim 15, the combination of Vrzic, Laselva, and Zhu, specifically Vrzic teaches wherein the redundant transmission is determined for a quality of service flow (Vrzic - Paragraph [0221], note performing packet duplication, two QoS flows corresponding to the original flow and duplicate flow may be generated).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Vrzic (Vrzic - Fig. 1; Fig. 16, note UE packet duplication decision; Fig. 24, note redundant paths and packet duplication; Paragraph [0050], note the electronic device may be a base station, gateway, UE, etc., the electronic device may include a processor 104; Paragraph [0052], note network interface 108 may include a radio access network interface 122 for connecting to other devices over a radio link).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 5.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Laselva and Zhu as applied to claims 1, 8, and 16 above, and further in view of Hui et al. (US 2015/0023363 A1), hereinafter referred to as Hui.

	Regarding claim 3, the combination of Vrzic, Laselva, and Zhu does not teach wherein the prediction information includes load prediction information indicating that the load on a user plane apparatus is predicted to be higher than a predetermined threshold.
	In an analogous art, Hui teaches wherein the prediction information includes load prediction information indicating that the load on a user plane apparatus is predicted to be higher than a predetermined threshold (Hui - Paragraph [0073], note data packets may be duplicated on each interface to provide additional redundancy; Paragraph [0101], note predicting the load each channel will encounter; Paragraph [0132], note the sender device can predict the amount of traffic, the prediction may be made based on an analysis of previous broadcast slots, the number of devices within range, current traffic, etc. (from received transmission parameters, see Paragraphs [0109] and [0130]), the prediction may calculate the likelihood that a transmission will be received, a threshold likelihood to achieve desired functionality may be configured).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui into the combination of Vrzic, Laselva, and Zhu in order to improve latency and throughput in networks by communicating transmission parameters (Hui - Paragraphs [0139] and [0141]).

	Regarding claim 11, the combination of Vrzic, Laselva, and Zhu does not teach wherein the load information is originated from a network repository apparatus, an open administration and maintenance apparatus or a user plane apparatus.
	In an analogous art, Hui teaches wherein the load information is originated from a network repository apparatus, an open administration and maintenance apparatus or a user plane apparatus (Hui - Paragraph [0101], note the sender device assesses the status of the channels including the current and expected volume of traffic on the channels; Paragraph [0132], note the sender device can predict the amount of traffic, the prediction may be made based on an analysis of previous broadcast slots, the number of devices within range, current traffic, etc. (from received transmission parameters, see Paragraphs [0109] and [0130])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui into the combination of Vrzic, Laselva, and Zhu for the same reason as claim 3 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jheng et al. (US 2018/0279168 A1) discloses enabling PDCP duplication using RRC connection reconfiguration message.
	Joseph (US 2019/0253915 A1) discloses sending an indication of determined PDCP duplication configuration in an RRC message.
	Dao et al. (US 2020/0112907 A1) discloses a SMF sending network QoS information request message including a mode of packet duplication transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461